DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-11, 13-17, 19, 20 allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s remarks dated 05/17/2022 are persuasive, specifically the last two paragraphs of page 9 (In amended claim 1, a wearable device receives first data from a host application, which executes on a computer system remote to the wearable device. The wearable device performs the step of identifying virtual content based on the first data, which comprises identifying the 3D model in a 3D model library. This is not disclosed by Shen for at least two reasons, either of which is sufficient to overcome the § 102 rejection. First, Shen does not disclose identifying a 3D model in a 3D model library. With respect to dependent claim 5, which is canceled with entry of this amendment, the Office Action appears to map this limitation to the central database or the central server application of Shen, described above. (Office Action at 7.) But Shen does not disclose that either the central database, or the central server application, includes a 3D model library or performs the task of identifying a 3D model in that library. Second, even if Shen's central database or central server application did disclose identifying a 3D model in a 3D model library, as required by amended claim 1, the central database and central server application in Shen belong to a server, which may be in communication with a wearable device. (See Shen at 125.) Their functions would therefore be performed by the server. In amended claim 1, identifying the 3D model in the 3D model library is performed by the wearable device, which in Shen is a client device in communication with a server. (See Shen at 137, 141.) Further, in amended claim 1, the host application executes on a computer system that is remote to the wearable device that identifies the 3D model in the 3D model library. Shen does not describe the claimed host application executing on a system remote to a device that identifies the 3D model in the 3D model library.) and thus claim 1 is allowed. 
Claims 8 and 15 are allowed for similar reasons to claim 1 as recited above.
Claims 2-4, 6, 7, 9-11, 13, 14, 16, 17, 19, 20 are allowed because they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611